[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                              April 4, 2007
                            No. 06-14903                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                    D. C. Docket No. 05-00119-CV-4

JONATHAN BENTON CLARK,


                                                          Plaintiff-Appellant,

                                 versus

ST. JOSEPH/CANDLER HEALTH SYSTEMS,
THE MATTHEW REARDON CENTER ADVANCE ACADEMY,


                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________

                             (April 4, 2007)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:
         Jonathan Benton Clark, pro se, appeals the district court’s order granting

summary judgment in favor of St. Joseph/Candler Health System, Inc. (“St.

Joseph/Candler”) and The Matthew Reardon Center, Inc. (“MRC”) on Clark’s

sexual and racial harassment and retaliation claims, brought pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a)(1) and 2000e-3(a) (“Title

VII”).

         Clark was employed by MRC, which operates a non-profit school for

neurologically impaired children. Throughout Clark’s employment, St.

Joseph/Candler provided MRC with space on one of its hospital campuses to

operate the school. St. Joseph/Candler also provided payroll services to MRC and

permitted MRC employees to participate in St. Joseph/Candler’s employee benefits

plans.

         The district court granted summary judgment after it determined that MRC

was not an “employer” as defined by 42 U.S.C. § 2000e(b), because it did not

employ fifteen or more employees for twenty or more weeks in any year.

Additionally, the district court ruled that MRC and St. Joseph/Candler could not be

considered either a single, integrated employer or joint employers to satisfy the

employee-numerosity requirement.

         After review, we conclude that the district court properly granted summary



                                            2
judgment to MRC and St. Joseph’s/Candler. The undisputed evidence establishes

that MRC did not employ fifteen or more employees for twenty or more weeks in a

given year. See Llampallas v. Mimi-Circuits, Lab, Inc., 163 F.3d 1236, 1243 (11th

Cir. 1998) (defining “employee” under Title VII as one who receives compensation

from an employer). Furthermore, even construing the evidence in the light most

favorable to Clark, a jury could not reasonably conclude that MRC and St.

Joseph/Candler were “highly integrated with respect to ownership and operations”

such that they could be counted as one employer. See Lyes v. City of Riviera

Beach, 166 F.3d 1332, 1341 (11th Cir. 1999). Nor could a jury reasonably

conclude that St. Joseph’s/Candler retained sufficient control over the terms and

conditions of Clark’s employment such that MRC and St. Joseph’s/Candler were

Clark’s joint employer. See Virgo v. Riviera Beach Assocs., Ltd., 30 F.3d 1350,

1359-60 (11th Cir. 1994). Because Clark failed to establish that his employer

employed the threshold number of fifteen employees, the district court did not err

in granting summary judgment.1

       AFFIRMED.




       1
       We also reject as meritless Clark’s argument that the district court abused its discretion
by consolidating Clark’s Title VII harassment action with his Title VII retaliation action. See
Wright v. Dougherty County, 358 F.3d 1352, 1354 (11th Cir. 2004).

                                                3